DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12 May 2022 with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 5-6 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments filed 12 May 2022 with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carney et al. (10,307,303).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (10,307,303) in view of Novello (8,314,284).
With respect to claim 1, Carney discloses a diaper system, as shown in figure 1, comprising a diaper 10 configured to be worn and to absorb urine, as disclosed in column 1, lines 19-29. The diaper has an inner surface 16 and an outer surface 15, as shown in figure 4. A detection unit 21 is coupled to the diaper, as shown in figure 1, and is configured to detect urine, as disclosed in column 12, lines 14-17. The detection unit 21 comprises a processor 29 positioned between the inner surface 16 and the outer surface 15, as shown in figure 5 and disclosed in column 12, lines 45-46. The detection unit 21 comprises a moisture sensor 6 positioned between the inner surface 16 and the outer surface 15, as shown in figures 2 and 4, and is electrically coupled to the processor 29 via the detection unit 21, as shown in figure 5 and disclosed in column 12, lines 14-24. A power supply 30/PS is positioned between the inner surface 16 and the outer surface 15, as shown in figure 5, and positioned adjacent to a rear edge 23 of the diaper such that the power supply is configured to be positioned adjacent the back of a wearer of the diaper, as shown in figure 1. The power supply 30 is coupled to the processor 29, as shown in figure 5, and comprises a battery, as disclosed in column 9, lines 15-21.
Carney discloses all aspects of the claimed invention with the exception of the detection unit issuing an alert when urine is detected. Carney discloses that a user or caregiver can be alerted of impending saturation of the diaper (i.e. when the diaper needs to be changed), but does not explicitly disclose the detection unit issues an alert. Novello discloses a diaper having a urine detection unit 11, as shown in figure 1, and teaches that the detection unit issues an audible alert when the detection unit detects urine, as disclosed in column 4, lines 19-25. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the detection unit of Carney issue an alert when the detection unit detects urine, as taught by Novello, to achieve the predictable result of providing an audible signal to a user or caregiver that the diaper is wet. 
With respect to claim 3, modified Carney discloses all aspects of the claimed invention with the exception of a speaker positioned on the outer surface and being coupled to the processor to emit an audible alarm when the moisture sensor detects urine. Novello discloses a diaper having a urine detection unit 11, as shown in figure 1, and teaches that the detection unit comprises a speaker 13 that issues an audible alarm when the detection unit detects urine, as disclosed in column 4, lines 19-25. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the detection unit of Carney with a speaker to emit an audible alarm when the detection unit detects urine, as taught by Novello, to achieve the predictable result of providing an audible signal to a user or caregiver that the diaper is wet.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (10,307,303) in view of Novello (8,314,284), and further in view of Xu et al. (2018/0011080).
With respect to claim 5, modified Carney discloses all aspects of the claimed invention with the exception of a pH strip being coupled to the outer surface. Xu discloses a diaper having a urine detection unit, and further discloses providing the urine detection unit with a pH strip coupled to the outer cover, as shown in figure 1 and described in paragraph [0037]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the diaper of Carney with a pH strip coupled to the outer cover, as taught by Xu, to achieve the predictable result of allowing a caregiver to monitor the pH value of urine in the diaper in order to determine the health of the wearer. It is noted that pH test strips inherently change color to issue an indication of the pH measured, and a color change is considered to be a visual alert.

With respect to claim 6, Carney discloses a diaper system, as shown in figure 1, comprising a diaper 10 configured to be worn and to absorb urine, as disclosed in column 1, lines 19-29. The diaper has an inner surface 16 and an outer surface 15, as shown in figure 4. A detection unit 21 is coupled to the diaper, as shown in figure 1, and is configured to detect urine, as disclosed in column 12, lines 14-17. The detection unit 21 comprises a processor 29 positioned between the inner surface 16 and the outer surface 15, as shown in figure 5 and disclosed in column 12, lines 45-46. The detection unit 21 comprises a moisture sensor 6 positioned between the inner surface 16 and the outer surface 15, as shown in figures 2 and 4, and is electrically coupled to the processor 29 via the detection unit 21, as shown in figure 5 and disclosed in column 12, lines 14-24. A power supply 30/PS is positioned between the inner surface 16 and the outer surface 15, as shown in figure 5, and positioned adjacent to a rear edge 23 of the diaper such that the power supply is configured to be positioned adjacent the back of a wearer of the diaper, as shown in figure 1. The power supply 30 is coupled to the processor 29, as shown in figure 5, and comprises a battery, as disclosed in column 9, lines 15-21.
Carney discloses all aspects of the claimed invention with the exception of the detection unit issuing an alert when urine is detected, and a pH strip being coupled to the outer surface. 
Carney discloses that a user or caregiver can be alerted of impending saturation of the diaper (i.e. when the diaper needs to be changed), but does not explicitly disclose the detection unit issues an alert. Novello discloses a diaper having a urine detection unit 11, as shown in figure 1, and teaches that the detection unit issues an audible alert when the detection unit detects urine, as disclosed in column 4, lines 19-25. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the detection unit of Carney issue an alert when the detection unit detects urine, as taught by Novello, to achieve the predictable result of providing an audible signal to a user or caregiver that the diaper is wet.
Xu discloses a diaper having a urine detection unit, and further discloses providing the urine detection unit with a pH strip coupled to the outer cover, as shown in figure 1 and described in paragraph [0037]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the diaper of Carney with a pH strip coupled to the outer cover, as taught by Xu, to achieve the predictable result of allowing a caregiver to monitor the pH value of urine in the diaper in order to determine the health of the wearer. It is noted that pH test strips inherently change color to issue an indication of the pH measured, and a color change is considered to be a visual alert. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,028,865 discloses a diaper with a urine detection unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781